        Case 4:19-cv-00052-CDL Document 1 Filed 03/28/19 Page 1 of 11




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF GEORGIA
                         COLUMBUS DIVISION

EQUAL EMPLOYMENT           )
OPPORTUNITY COMMISSION,    )
                           )                         CIVIL ACTION NO.
            Plaintiff,     )
                           )                         JURY TRIAL DEMANDED
v.                         )
                           )
MASTERBUILT MANUFACTURING, )
LLC,                       )
                           )
            Defendant.     )
                           )

                                  COMPLAINT

      This is an action under Title I of the Americans with Disabilities Act of 1990

(the “ADA”), as amended, and Title I of the Civil Rights Act of 1991 to correct

unlawful employment practices based on a disability, and to provide appropriate

relief to Joshua Moore (“Moore”), who was adversely affected by such practices.

The United States Equal Employment Opportunity Commission (the “Commission”

or “EEOC”) alleges that Defendant Masterbuilt Manufacturing, LLC (“Defendant”),

discriminated against Moore when it denied him a reasonable accommodation and

discharged him because of his disability and in retaliation for engaging in protected

activity, all in violation of the ADA, as amended.




                                         1
           Case 4:19-cv-00052-CDL Document 1 Filed 03/28/19 Page 2 of 11




                           JURISDICTION AND VENUE

      1.       Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331,

1337, 1343 and 1345. This action is authorized and instituted pursuant to Section

107(a) of the ADA, 42 U.S.C. § 12117(a), which incorporates by reference Sections

706(f)(1) and (3) of Title VII of the Civil Rights Act of 1964 (“Title VII”), as

amended, 42 U.S.C. §§ 2000e-5(f)(1) and (3); and Section 102 of the Civil Rights

Act of 1991, 42 U.S.C. § 1981(a).

      2.       The employment practices alleged to be unlawful were committed

within the jurisdiction of the United States District Court for the Middle District of

Georgia, Columbus Division. Venue is proper in this Court under 28 U.S.C. § 1391.

                                       PARTIES

      3.       Plaintiff, the EEOC, is the agency of the United States of America

charged with the administration, interpretation, and enforcement of Title I of the

ADA and is expressly authorized to bring this action by Section 107(a) and Section

503(c) of the ADA, 42 U.S.C. § 12117(a) and § 12203(c), which incorporates by

reference Sections 706(f)(1) and (3) of Title VII, 42 U.S.C. § 2000e-5(f)(1) and (3).

      4.       At all relevant times, Defendant had its principal place of business in

Georgia, conducted business in the State of Georgia, and has continuously had at

least 15 employees.




                                            2
               Case 4:19-cv-00052-CDL Document 1 Filed 03/28/19 Page 3 of 11




          5.       At all relevant times, Defendant has been an employer engaged in an

industry affecting commerce within the meaning of Section 101(5) of the ADA, 42

U.S.C. § 12111(5), and Section 101(7) of the ADA, 42 U.S.C. § 12111 (7), which

incorporate by reference Sections 701 (g) and (h) of Title VII, 42 U.S.C. § 2000e (g)

and (h).

          6. At all relevant times, Defendant has been a covered entity under Section

101(2) of the ADA, 42 U.S.C. § 12111(2).

                            ADMINISTRATIVE PROCEDURES

          7.       More than thirty days prior to the institution of this lawsuit, Moore filed

a charge of discrimination with the Commission alleging violations of the ADA by

Defendant.

          8.       On September 28, 2018, the Commission issued to Defendant a Letter

of Determination finding reasonable cause to believe that the ADA was violated and

inviting Defendant to join with the Commission in informal methods of conciliation

to endeavor to eliminate the unlawful employment practices and provide appropriate

relief.

          9.       On December 18, 2018, the Commission issued to Defendant a Notice

of Failure of Conciliation advising Defendant that the Commission was unable to

secure from Defendant a conciliation agreement acceptable to the Commission.

          10.      All conditions precedent to the institution of this lawsuit have been



                                                 3
         Case 4:19-cv-00052-CDL Document 1 Filed 03/28/19 Page 4 of 11




fulfilled.

                          STATEMENT OF CLAIMS

       11.   Since on or about August 2017, Defendant has engaged in unlawful

employment practices at its Columbus, Georgia headquarters in violation of Section

102 of the ADA, 42 U.S.C. §12112(a) and (b).

       12.   Moore is a qualified individual with a disability under 42 U.S.C. §§

12102 and 12111(8).

       13. Moore has the following medical conditions: Asperger’s Syndrome,

Tourette’s Syndrome, Obsessive Compulsive Disorder, and Attention Deficit

Hyperactivity Disorder, which substantially limit him in major life activities,

including but not limited to, the functions of the brain and neurological systems,

communication and social interaction with others.

       14.   Defendant knew that Moore was disabled when it terminated him from

the Information Technology (“IT”) Help Desk Technician position because of an

actual or perceived impairment.

       15.   On or about June 30, 2017, Moore met with Defendant’s Vice President

of Human Resources regarding his sincerely held belief that the IT Department

Manager was mistreating Moore based on his disabilities, which included but was

not limited to, her repeated comments to Moore that he was “special.”




                                        4
        Case 4:19-cv-00052-CDL Document 1 Filed 03/28/19 Page 5 of 11




      16. The Vice President of Human Resources told Moore that he could not see

the IT Department Manager acting “that way.”

      17. Moore also told the Vice President of Human Resources that he was

spending a significant amount of his time coaching other IT Department employees

instead of working on his own assignments, which was particularly difficult for

Moore due to the symptoms of his disabilities.

      18.   Moore’s work environment worsened after his meeting with the Vice

President of Human Resources.

      19.   Thus, on or about July 4, 2017, Moore again contacted the Vice

President of Human Resources to express concern that his complaints were not taken

seriously, and that Moore feared he was being retaliated against because of his

complaints about the IT Department Manager.

      20.   On or about July 7, 2017, Moore met with the Vice President of Human

Resources and the IT Department Manager. Moore reiterated his previous concerns,

including but not limited to, his complaints about his workload in the IT Department

and his objections to being called “special.” The IT Department Manager admitted

to calling Moore “special.”

      21.   Moore’s work environment did not improve after meeting with the Vice

President of Human Resources and the IT Department Manager.




                                         5
         Case 4:19-cv-00052-CDL Document 1 Filed 03/28/19 Page 6 of 11




      22.    On or about August 2, 2017, Moore discovered that a package he had

been expecting for a priority work order had been opened, and some of its contents

were missing. Moore asked his coworkers if they had seen who had opened the

package and where the contents of the package could be found. Two of the IT

Department employees ignored Moore’s questions. One of the lead IT employees

then told Moore in an aggressive tone that he had opened the package and for Moore

to “see him” if he had a problem with it, or that they could “take it outside.”

      23.    As a result of his disabilities, which cause Moore difficulty in social

interaction and communication, Moore became upset by the actions of the IT

Department employees and sought assistance from the Vice President of Human

Resources. Moore told the Vice President of Human Resources that he could not

cope with his present working conditions, and the Vice President of Human

Resources suggested that Moore take time away from work.

      24.    That evening, Moore called and emailed the Vice President of Human

Resources and asked for an accommodation in the form of leave for several days to

manage his disabilities. Moore also requested information on the counseling services

offered through Defendant’s Employee Assistance Program.

      25.    Between August 2 and 25, 2017, while Moore was on leave, the IT

Department Manager wrote a written reprimand stating that Charging Party was

deficient in certain areas of his job.



                                          6
        Case 4:19-cv-00052-CDL Document 1 Filed 03/28/19 Page 7 of 11




      26.   On or about August 17, 2017, Moore sent an email to the Vice President

of Human Resources stating that he was concerned about disciplinary action

resulting from the reprimand and that he wanted to discuss the matter when he

returned to work.

      27.   Moore attended several counseling sessions with the Employee

Assistance Program counselor and asked that he be allowed to return to work on or

about August 21, 2017.

      28.   The Vice President of Human Resources discouraged Moore from

returning to work by telling Moore that work would be the “same” and that Moore

would be returning to the “same” environment. The Vice President of Human

Resources suggested Moore use his remaining vacation days. Moore then requested

to return to work on or about August 24, 2017.

      29.   On or about August 24, 2017, Moore met with the Vice President of

Human Resources, the IT Department Manager, and the Chief Financial Officer for

Defendant. During this meeting, the Chief Financial Officer told Moore that his face

was “getting red,” while Moore was explaining why he was a valuable employee.

      30.   During the meeting on or about August 24, 2017, the Vice President of

Human Resources told Moore that he believed Moore’s feelings regarding his

supervisor had not improved and that Moore was disruptive.




                                         7
         Case 4:19-cv-00052-CDL Document 1 Filed 03/28/19 Page 8 of 11




        31.    Moore presented a note to Defendant from the Employee Assistance

Program counselor on or about August 25, 2017, which stated that Moore was

prepared to return to work immediately.

        32.    Defendant never permitted Moore to return to work.

        33.    Defendant’s Vice President of Human Resources told Moore that he

must regain a healthy level of “contentment and comfortability” and must be able to

perform without disruption before he could return to work. He also told Moore that

Defendant was uncertain that Moore would be able to work professionally with the

IT Department Manager.

        34.    Defendant terminated Moore’s employment on or about August 29,

2017.

        35.    Defendant unlawfully refused to accommodate Moore, and unlawfully

terminated Moore’s employment because of his disability and in retaliation for

engaging in protected activity.

        36.    The effects of the practices complained of above have been to deprive

Moore of equal employment opportunities and otherwise adversely affect his status

as an employee because of his disability.

        37.    The unlawful employment practices complained of above were

intentional.




                                            8
         Case 4:19-cv-00052-CDL Document 1 Filed 03/28/19 Page 9 of 11




      38.    The unlawful employment practices complained of above were done

with malice and/or with reckless indifference to the federally protected rights of

Moore.

                              PRAYER FOR RELIEF

      Wherefore, the Commission respectfully requests that this Court:

      A.     Grant a permanent injunction enjoining Defendant, its officers, agents,

servants, employees, attorneys, and all persons in active concert or participation with

it, from denying employment opportunities to any individual based on an actual or

perceived disability without performing a full and complete objective individualized

assessment of the employee’s ability to perform the job, from denying reasonable

accommodations to disabled employees, or engaging in any other employment

practice that discriminates on the basis of disability.

      B.     Order Defendant to institute and carry out policies, practices, and

programs that provide equal employment opportunities for all employees with

disabilities and that eradicate the effects of its past and present unlawful employment

practices.

      C.     Order Defendant to make Moore whole, by providing appropriate back

pay with prejudgment interest, in amounts to be determined at trial, and other

affirmative relief necessary to eradicate the effects of its unlawful employment

practices, including but not limited to reinstatement.



                                           9
            Case 4:19-cv-00052-CDL Document 1 Filed 03/28/19 Page 10 of 11




        D.      Order Defendant to make Moore whole, by providing compensation for

past and future pecuniary losses resulting from the unlawful employment practices

described above, in amounts to be determined at trial.

        E.      Order Defendant to make Moore whole, by providing compensation for

past and future non-pecuniary losses resulting from the unlawful practices described

above, including inconvenience, emotional pain and suffering, anxiety, stress,

depression, loss of enjoyment of life, and humiliation, in amounts to be determined

at trial.

        F.      Order Defendant to pay Moore punitive damages for its malicious and

reckless conduct described above, in amounts to be determined at trial.

        G.      Grant such further relief as the Court deems necessary and proper in the

public interest.

        H.      Award the Commission its costs in this action.

                               JURY TRIAL DEMAND

        The Commission requests a jury trial on all questions of fact raised by its

Complaint.

                                                 Respectfully Submitted,

                                                 JAMES L. LEE
                                                 Acting General Counsel

                                                 GWENDOLYN YOUNG REAMS
                                                 Associate General Counsel



                                            10
Case 4:19-cv-00052-CDL Document 1 Filed 03/28/19 Page 11 of 11




                                  ANTONETTE SEWELL
                                  Regional Attorney

                                  LAKISHA DUCKETT ZIMBABWE
                                  Supervisory Trial Attorney

                                  s/Robyn M. Flegal
                                  Robyn M. Flegal, Esq.
                                  Trial Attorney
                                  Georgia Bar No. 599572
                                  robyn.flegal@eeoc.gov

                                  U.S. Equal Employment Opportunity
                                  Commission
                                  Atlanta District Office
                                  100 Alabama St., SW, Suite 4R30
                                  Atlanta, GA 30303
                                  (404) 562- 6882 (direct)
                                  (404) 562-6905 (facsimile)




                             11
